NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 17 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-50070

                Plaintiff-Appellee,             D.C. No.
                                                3:20-cr-02805-AJB-1
 v.

EDUARDO PADILLA,                                MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                             Submitted May 13, 2022**
                               Pasadena, California

Before: WATFORD and FRIEDLAND, Circuit Judges, and AMON,*** District
Judge.

      Eduardo Padilla challenges his convictions for importing methamphetamine

under 21 U.S.C. §§ 952 and 960 and for conspiracy to launder money under 18


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Carol Bagley Amon, United States District Judge for
the Eastern District of New York, sitting by designation.
                                                                           Page 2 of 4

U.S.C. § 1956. We affirm.

      1. The district court did not abuse its discretion in allowing expert testimony

on drug courier modus operandi. Our court has explained that drug courier modus

operandi evidence is admissible “when relevant, probative of a defendant’s

knowledge, and not unfairly prejudicial.” United States v. Sepulveda-Barraza, 645

F.3d 1066, 1072 (9th Cir. 2011); see also United States v. Valencia-Lopez, 971

F.3d 891, 901 (9th Cir. 2020). At trial, Padilla raised a “blind mule” defense by

denying knowledge of the methamphetamine found in his vehicle and by

introducing evidence on cross-examination in support of that theory. Given this

defense theory, expert testimony explaining the ways that Padilla’s conduct

conformed to the modus operandi of a typical drug courier transporting drugs from

Mexico was relevant, probative of knowledge, and not unfairly prejudicial. See

Sepulveda-Barraza, 645 F.3d at 1072.

      2. To the extent the district court erred in allowing brief testimony on drug

organization structure, any such error was harmless. In light of the brevity of the

testimony, the prosecution’s decision not to reference it in closing argument, and

the strength of the other evidence, it is not “more probable than not that” the brief

foray into drug organization structure “materially affected the jurors’ verdict.”

United States v. Arambula-Ruiz, 987 F.2d 599, 605 (9th Cir. 1993) (quoting United

States v. Bettencourt, 614 F.2d 214, 218 (9th Cir. 1980)).
                                                                           Page 3 of 4

      3. The district court did not abuse its discretion by allowing the prosecution

to introduce evidence of Padilla’s prior entries into the United States under Federal

Rule of Evidence 404(b). The prosecution did not argue that the prior crossings

themselves constituted a crime and instead relied upon the evidence for the non-

propensity purpose of proving knowledge and preparation. Moreover, the district

court provided a limiting instruction to the jury. Because the evidence was

relevant to at least the non-propensity purpose of demonstrating Padilla’s

knowledge and preparation, the district court did not abuse its discretion in

admitting the evidence of Padilla’s prior entries into the United States. See United

States v. Verduzco, 373 F.3d 1022, 1027 (9th Cir. 2004); Evans v. United States,

257 F.2d 121, 128 (9th Cir. 1958).

      Even if Padilla preserved a separate objection to this evidence under Federal

Rule of Evidence 403, the district court permissibly concluded that the probative

value of the prior-crossing evidence outweighed any unfair prejudice. The district

court was not required to make express Rule 403 findings in this circumstance, as

the required balancing can be inferred from the record. United States v. Johnson,

820 F.2d 1065, 1069 (9th Cir. 1987). The government argued the issue in its

motions in limine, and because there is nothing inherently inflammatory about the

evidence, the district court did not abuse its discretion in declining to exclude the

evidence under Rule 403.
                                                                             Page 4 of 4

      4. The district court did not abuse its discretion by giving a deliberate

ignorance instruction. A party is entitled to a particular jury instruction if it is

“supported by law and has foundation in the evidence,” viewed in the light most

favorable to the party requesting the instruction. United States v. Heredia, 483

F.3d 913, 922 (9th Cir. 2007) (en banc) (quoting Jones v. Williams, 297 F.3d 930,

934 (9th Cir. 2002)). Here, both criteria were met.

      First, with respect to the legal basis for the instruction, our case law provides

that if “the jury could rationally find willful blindness even though it has rejected

the government’s evidence of actual knowledge,” the district court may give a

deliberate ignorance instruction in addition to the actual knowledge instruction. Id.

Second, with respect to the factual basis for the instruction, Padilla himself stated

that he (1) purchased a car from known drug smugglers for a suspiciously low

price, (2) told the smugglers that he would not protect them if any illegal conduct

was discovered, (3) was asked numerous times to smuggle drugs, and (4) called the

smugglers to offer to pick up money across the border the day prior to his arrest.

On the basis of this evidence, the jury could rationally find willful blindness.

      AFFIRMED.